Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 12 April 1793
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Philadelphia. Apr. 12. 1793

In my letter of Mar. 20. (which goes by the same opportunity with the present one) I informed you that Colo. Humphreys was now authorized to draw on you for the 123.750ƒ deposited in your hands on a former occasion on account of the Department of state. As this would probably be over the balance which the Department has now in your hands, I make a remittance, by London bills, payable to the order of Mr. Pinckney. Had we been assured that Amsterdam was now in it’s usual state of tranquillity and correspondence, I should have directed the money to be transferred to your coffers, as usual, at once. But the accounts we receive give us much to apprehend for the present situation of Amsterdam. It became my duty therefore to let the remittance halt at London under the discretion of Mr. Pinckney, who will make arrangements with you according to circumstances. I also write to Colo. Humphreys to give so many days sight, on a proper proportion of his bills, as will enable you to be furnished with cash by Mr. Pinckney in time to honour them, in such way as shall be arranged between yourselves and Mr. Pinckney. He will write to Mr. Morris, Mr. Carmichael and Mr. Short to do the same should it be necessary. I shall hope however to receive your letters soon, and to be assured that all is safe with you, that our money transactions may return as soon as possible into their former channel. I am with great esteem Gent. your most obedt. humble servt

Th: Jefferson


P. S. Instead of Capt. Cutting’s drawing on you for a thousand dollars as proposed in my last, I have found it better to furnish him the cash.

